10/25/2022




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                  Case Number: DA 22-0257



                    Supreme Court Cause No. 22-0257

CHARLES SPRAGUE, by and through Paulette Sprague, and PAULETTE
SPRAGUE,

            Plaintiffs, Counterclaim Defendants, and Appellees,
v.

TIM BEARD,

            Defendant, Counterclaim Plaintiff, and Appellant.

 ORDER GRANTING UNOPPOSED MOTION FOR THIRD EXTENSION
  OF DEADLINE FOR FILING OF APPELLANT’S OPENING BRIEF

             Upon consideration of Appellant’s third motion for extension of time,

and good cause appearing,

             IT IS HEREBY ORDERED that Appellant is granted an extension of

time to and including December 12, 2022, in which to prepare, file, and serve

Appellant’s opening brief on appeal.




                                                                       Electronically signed by:
                                        1                                    Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           October 25 2022